Citation Nr: 1759208	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent disabling for a left knee disability.

2. Entitlement to an initial rating in excess of 10 percent disabling for left knee limitation of flexion.

3. Entitlement to a compensable initial rating in for left knee limitation of extension.

4. Entitlement to an initial rating in excess of 10 percent for residual scars on the left knee as secondary to status post-operative meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Newington, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) continuing a 20 percent disabling rating for left knee status post-operative meniscectomy with gross laxity of anterior cruciate ligament. An interim December 2014 rating decision granted service connection for limitation of flexion of the left knee with an evaluation of 10 percent disabling, effective February 16, 2010, and for a left knee residual scar with an evaluation of 10 percent disabling, effective February 16, 2010; an interim June 2017 rating decision granted service connection for left knee limitation of extension with a noncompensable evaluation, effective April 4, 2017. In May 2014 and January 2017, these matters were remanded by a different Veterans Law Judge; it has since been reassigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.

In November 2010, the Veteran stated that his range of motion for his left knee is more limited during flare-ups (specifically, when fluid is retained in his knee after popping). Although the most recent April 2017 VA knee examination discusses the Veteran's flare-ups (flares each month, no particular trigger, treats with rest/ice elevation and gets a lot more pain with swelling), the examiner did not address whether that translated to any estimated loss of range of motion.  A March 2010 examiner noted that flare-ups do not impact range of motion, and the Veteran denied flare-ups in the September 2014 examination report. Accordingly, remand is necessary to obtain an opinion about any loss of the Veteran's range of motion during flare-ups. See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Veteran's left knee scar claim is inextricably intertwined with his other left knee issues, because his left knee complaints encompass complaints of scar tenderness. See September 2014 VA examination. As a result, adjudication of this claim is deferred.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's left knee disability from April 2014 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his left knee disability are associated with the record.

2. After the development in the first instruction has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability. The examiner must review the entire record (including this remand) in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed. 

If feasible, the examiner MUST assess the additional functional impairment during flare-ups in terms of the degrees of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner MUST provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered. In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information (and what that information would be), or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claims. 38 C.F.R. § 20.1100(b) (2017).

